Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-20-00095-CV

                                        Celestino MACIAS,
                                             Appellant

                                                  v.

                                      Remedios BAUTISTA,
                                            Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI07970
                            Honorable Aaron Haas, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the parties’ joint motion to dismiss the
appeal by agreement is GRANTED. The trial court’s judgment is VACATED without regard to
the merits, and this case is REMANDED to the trial court with instructions to vacate the trial
court’s November 14, 2019 Default Final Decree of Divorce. Costs of the appeal are taxed against
the party who incurred them.

       SIGNED August 26, 2020.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice